OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AlphaMark Investment Trust By (Signature and Title)* /s/ Michael L. Simon Michael L. Simon, President Date August 10, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT ALPHAMARK LARGE CAP GROWTH FUND Proxy Voting Record July 1, 2014 to June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the Matter Voted On Proposed by Issuer or Shareholder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? Open Text Corporation OTEX 9/26/2014 1 Election of Directors. Issuer Yes For For 2 Re-appoint KPMG as independent auditors. Issuer Yes For For Oracle Corp. ORCL 68389X105 11/5/2014 1 Election of nominee Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Ratification of Ernst & Young LLP as auditors for 2015. Issuer Yes For For 4 Stockholder proposal regarding vote tabulation. Shareholder Yes Against For 5 Stockholder proposal regarding multiple performance metrics. Shareholder Yes Against For 6 Stockholder proposal regarding quantifiable performance metrics. Shareholder Yes Against For 7 Stockholder proposal regarding proxy access. Shareholder Yes Against For The Estee Lauder Companies Inc. EL 11/14/2014 1 Election of nominee Directors. Issuer Yes For For 2 Approves KPMG LLP as the auditor for 2015. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For Mylan Inc. MYL 1/29/2015 1 Approval of the amended and restated Business Transfer Agreement. Issuer Yes For For 2 Approve on a non-binding advisory basis compensatory arrangements for Executives. Issuer Yes For For 3 Special meeting to solicit additional proxies if there are not sufficient votes to approve Business Transfer. Issuer Yes For For Apple Inc. AAPL 3/10/2015 1 Election of Directors. Issuer Yes For For 2 Ratification of Ernst & Young as the Company's independent registered public accounting firm for 2015. Issuer Yes For For 3 An advisory resolution to approve Executive compensation. Issuer Yes For For 4 The amendment of Apple Inc. Employee Stock Purchase Plan. Issuer Yes For For 5 A shareholder proposal by the National Center for Public Policy Research entitled "risk report." Shareholder Yes Against For 6 A shareholder proposal by Mr. James Mc Ritchie and Mr. John Harrington entitled "proxy access for shareholders." Shareholder Yes Against For Avago Technologies Limited AVGO Y0486S104 4/8/2015 1 Election of Directors. Issuer Yes For For 2 To approve the reappointment of PricewaterhouseCoopers, LLC as independent registered public accounting for 2015. Issuer Yes For For 3 To approve general authorization for the Directors to allot and issue ordinary shares and proxy statement relating to its annual 2015 meeting. Issuer Yes For For 4 To approve the share purchase mandate authorizing the purchase or acquisition of its own issued ordinary shares and proxy statement relating to its annual 2015 meeting. Issuer Yes For For 5 To approve the cash compensation for non-employee Directors for services rendered by them through 2016 annual general meeting of shareholders. Issuer Yes For For Fifth Third Bank FITB 4/14/2015 1 Election of Directors. Issuer Yes For For 2 Approval of Deloitte and Touche LLP to serve as external audit firm for the year ending 2015. Issuer Yes For For 3 Approval of Executive compensation. Issuer Yes For For 4 Recommend the frequency of Executive compensation votes. Issuer Yes 1 year For Firstmerit Corporation FMER 4/15/2015 1 Election of Directors. Issuer Yes For For 2 The ratification of Ernst & Young LLP as independent registered public accounting for 2015. Issuer Yes For For 3 To approve Executive compensation. Issuer Yes For For 4 To approve a proposal to amend Article III and restate Code of Regulations. Issuer Yes For For 5 To consider a shareholder proposal if properly presented at annual meeting. Shareholder Yes Against For EMC Corp. EMC 4/30/2015 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of PricewaterhouseCoopers LLP as auditors for the year ending December 31, 2015. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For 4 Approval of the EMC corporation amended and restated 2003 Stock Plan. Issuer Yes For For 5 Shareholder proposal relating to an independent Board Chairman. Shareholder Yes Against For EOG Resources Inc. EOG 26875P101 4/30/2015 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of Deloitte Touche LLP as auditors for 2015. Issuer Yes For For 3 Vote on Executive compensation. Issuer Yes For For 4 Stockholder proposal concerning proxy access if properly presented. Shareholder Yes Against For 5 Stockholder proposal regarding methane emissions report. Shareholder Yes Against For Eastman Chemical Co. EMN 5/7/2015 1 Election of nominee Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Ratification of PricewaterhouseCoopers LLP as auditors. Issuer Yes For For Tesoro Corp. TSO 5/7/2015 1 Election of nominee Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Ratification of Ernst & Young LLP as auditors for 2015. Issuer Yes For For Verizon Communications Inc. VZ 92343V104 5/7/2015 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of appointment of independent registered public accounting firm. Issuer Yes For For 3 To approve Executive compensation. Issuer Yes For For 4 Network neutrality report. Shareholder Yes Against For 5 Political spending report. Shareholder Yes Against For 6 Severance Approval Policy. Shareholder Yes Against For 7 Stock Retention Policy. Shareholder Yes Against For 8 Shareholder action by written consent. Shareholder Yes Against For American Express Company AXP 5/11/2015 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of PricewaterhouseCoopers LLP as auditors for 2015. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For 4 Shareholder proposal relating to annual disclosure of EEO-1 data. Shareholder Yes Against For 5 Shareholder proposal relating to report on privacy, data security and government requests. Shareholder Yes Against For 6 Shareholder proposal relating to action by written consent. Shareholder Yes Against For 7 Shareholder proposal relating to lobbying disclosure. Shareholder Yes Against For 8 Shareholder proposal relating to independent Board Chairman. Shareholder Yes Against For Broadcom Corporation BRCM 5/12/2015 1 Election of Directors. Issuer Yes For For 2 Advisory vote on the compensation of the Company's named Executive officers described in the proxy. Issuer Yes For For 3 To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015. Issuer Yes For For Packaging Corp. of America PKG 68389X105 5/12/2015 1 Election of nominee Directors. Issuer Yes For For 2 Approval of Performance Incentive Plan. Issuer Yes For For 3 Proposal to approve Executive compensation. Issuer Yes For For 4 Proposal to ratify KPMG LLP as auditors. Issuer Yes For For Waste Management, Inc. WM 94106L109 5/12/2015 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of Ernst & Young LLP as auditors for 2015. Issuer Yes For For 3 To approve Executive compensation. Issuer Yes For For 4 Approval of Stock Purchase Plan to increase shares. Issuer Yes For For 5 Stockholder proposal regarding disclosure of political contributions. Shareholder Yes Against For 6 Proposal regarding policy on vesting of equity awards. Shareholder Yes Against For Akamai Technologies, Inc. AKAM 00971T101 5/13/2015 1 Election of Directors. Issuer Yes For For 2 Approve an amendment to the 2013 Stock Incentive Plan. Issuer Yes For For 3 To approve our Executive Officer compensation. Issuer Yes For For 4 Ratification of PricewaterhouseCoopers LLP as auditors for 2015. Issuer Yes For For Amgen Inc. AMGN 5/14/2015 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of Ernst & Young LLP as auditors ending December 31, 2015. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For 4 Stockholder proposal regarding vote tabulation. Shareholder Yes Against For IntercontinentalExchange Group, Inc. ICE 45865V100 5/15/2015 1 Election of nominee Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Ratification of Ernst & Young LLP as auditors. Issuer Yes For For 4 To approve the amendment and restatement of Amended and Restated Certificate of Incorporation to delete provisions no longer applicable following the sale of Euronext. Issuer Yes For For Continental Resources, Inc. CLR 5/19/2015 1 Election of nominee Directors. Issuer Yes For For 2 Approval to the restated Certificate of Incorporation to increase shares. Issuer Yes For For 3 Ratification of the selection of Grant Thornton LLP as independent registered public accounting firm. Issuer Yes For For 4 Shareholder proposal on the Chairman of the Board being an independent Director. Shareholder Yes Against For Amphenol Corporation APH 5/20/2015 1 Election of Directors. Issuer Yes For For 2 Ratification of Deloitte & Touche LLP as auditors. Issuer Yes For For 3 Advisory vote to approve compensation of Executive Officers. Issuer Yes For For 4 Improve an increase in the number of authorized shares. Issuer Yes For For CenturyLink, Inc. CTL 5/20/2015 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of KPMG LLP as auditors for fiscal year 2015. Issuer Yes For For 3 Approve our 2015 Executive officer Short-term Incentive Plan. Issuer Yes For For 4 Advisory vote on Executive compensation. Issuer Yes For For 5 Shareholder proposal on equity retention. Shareholder Yes Against For Ross Stores Inc. ROST 5/20/2015 1 Election of nominee Directors. Issuer Yes For For 2 To approve the Company's Certificate to increase the number of authorized shares. Issuer Yes For For 3 To approve the Stock Purchase Plan to increase the ESPP's share reserve. Issuer Yes For For 4 Vote on the Executive compensation. Issuer Yes For For 5 To ratify the appointment of Deloitte and Touche LLP as the public accounting firm ending January 2016. Issuer Yes For For Flowserve Corporation FLS 34354P105 5/21/2015 1 Election of nominee Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Re-approving the performance goals in Incentive Plan. Issuer Yes For For 4 Ratification of PricewaterhouseCoopers LLP as auditors for 2015. Issuer Yes For For 5 A shareholder proposal Board of Directors take action to permit shareholders by written consent. Shareholder Yes Against For Starwood Hotels & Resorts Worldwide, Inc. HOT 85590A401 5/28/2015 1 Election of nominee Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Ratification of Ernst & Young LLP as auditors. Issuer Yes For For 4 Approve the annual Incentive Plan for certain Executives. Issuer Yes For For Live Nation Entertainment LYV 6/10/2015 1 Election of Directors. Issuer Yes For For 2 Adoption of the LYV 2006 annual Incentive Plan. Issuer Yes For For 3 Adoption of the 2005 Stock Incentive Plan. Issuer Yes For For 4 Advisory vote on Executive compensation. Issuer Yes For For 5 Appoint Ernst & Young as registered public accounting firm for 2015. Issuer Yes For For Delta Air Lines, Inc. DAL 6/25/2015 1 Election of nominee Directors. Issuer Yes For For 3 Ratification of Ernst & Young LLP as auditors for the year ending December 31, 2015. Issuer Yes For For 4 A stockholder proposal for senior Executives to retain stock. Shareholder Yes Against For 2 Advisory vote on Executive compensation. Issuer Yes For For INVESTMENT COMPANY REPORT ALPHAMARK SMALL CAP GROWTH FUND Proxy Voting Record July 1, 2014 - April 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Agenda Item # Brief Identification of the MatterVoted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? BOFI Holding, Inc. BOFI 05566U108 10/23/14 1 Election of Directors. Issuer Yes For For 2 Approval of the 2014 Stock Incentive Plan. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For 4 Ratification of independent public accounting firm BDO USA, LLP for 2015. Issuer Yes For For Vistaprint VPRT N20146101 11/12/14 1 Election of Richard Riley to serve on Board. Issuer Yes For For 2 Election of Wilhelm Jacobs to serve on Management Board. Issuer Yes For For 3 Vote on non-billing proposal for Executive Officers. Issuer Yes For For 4 Adopt statutory annual accounts ended June 2014. Issuer Yes For For 5 Discharge the members of Management Board from liability during the year ended June 2014. Issuer Yes For For 6 Discharge the members of Supervisory Board from liability for the year ended June 30, 2014. Issuer Yes For For 7 Authorize the Management Board to repurchase issued and outstanding ordinary shares until May 12, 2016. Issuer Yes For For 8 Change name to Cimpress N.V. Issuer Yes For For 9 Appoint PricewaterhouseCoopers LLP accounting firm for fiscal year ending June 30, 2015. Issuer Yes For For Net 1 UEPS Technologies UEPS 64107N206 11/19/14 1 Election of Director. Issuer Yes For For 2 Ratification of Deloitte and Touche as independent registered public accounting firm for the fiscal year ending June 30, 2015. Issuer Yes For For 3 Advisory vote to approve Executive compensation. Issuer Yes For For Accuray Incorporated ARAY 11/20/14 1 Election of Directors. Issuer Yes For For 2 Compensation of Executive Officers. Issuer Yes For For 3 Ratify the appointment of Grant Thornton LLP accounting firm for 2015. Issuer Yes For For Multimedia Games Holding Company MGAM 12/03/14 1 To approve the Agreement and Plan of Merger. Issuer Yes For For 2 To approve, by a non-binding advisory vote, the compensation arrangements disclosed in the proxy statement that may be payable to Multimedia Games' named executive officers in connection with the consummation of the merger. Issuer Yes For For 3 To approve the adjournment of the special meeting. Issuer Yes For For The Greenbrier Companies GBX 01/07/15 1 Election of Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Approval to increase the annual Director stock compensation. Issuer Yes For For 4 Approval of the 2014 Employee Stock Purchase Plan. Issuer Yes For For 5 Ratify the appointment of KPMG LLP as the company's independent auditors for 2015. Issuer Yes For For Cimpress N.V. CMPR N20146101 01/12/15 1 Election of Directors. Issuer Yes For For 3 To add Deventer, the Netherlands to the list of municipalities to hold meetings of shareholders. Issuer Yes For For Mellanox Technologies MLNX M51363113 05/11/15 1 Election of Directors. Issuer Yes For For 2 To approve (i) an increase in the annual base salary of Eyal Waldman from $465,000 to $515,000 effective retroactively from January 1, 2015, (ii) the contributions to Israeli severance, pension and education funds of up to an aggregate of 21% of Mr. Waldman's base salary from time to time and (iii) a cash bonus to be paid to Mr. Waldman in the amount of $250,000 for services rendered for the fiscal year ended December 31, 2014. Issuer Yes For For 3 To approve the grant to Mr. Waldman of 80,000 restricted stock units under our existing Global Share Incentive Plan (2006), previously approved by our shareholders. Issuer Yes For For 4 To conduct an advisory vote to approve the compensation of named Executive Officers. Issuer Yes For For 5 To approve the purchase of liability insurance for Directors and Officers of the Company and its subsidiaries and to entitle all the Directors and Officers of the Company and its subsidiaries, that may serve from time to time, as part of such Directors' and Officers' remuneration, to benefit from such insurance coverage. Issuer Yes For For 6 To approve certain changes to the annual retainer fees paid to non-employee Directors and an amendment to the Non-Employee Director Option Grant Policy. Issuer Yes For For 7 To approve the increase of the Company's authorized share capital and related amendment to the Company's Articles of Association. Issuer Yes For For 8 To appoint PricewaterhouseCoopers LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015 and to authorize our U.S. Audit Committee to determine accounting firm's fiscal 2015 remuneration. Issuer Yes For For Depomed DEPO 05/12/15 1 Election of Directors. Issuer Yes For For 2 To approve the increase of authorized shares of common stock. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For 4 To ratify Ernst & Young LLP accounting firm for 2015. Issuer Yes For For Credit Acceptance Corp CACC 05/14/15 1 Election of nominee Directors. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Ratification of Grant Thornton LLP as auditors for 2015. Issuer Yes For For Basic Energy BAS 06985P100 05/21/15 1 Election of Directors. Issuer Yes For For 2 Approval of the incentive plan to increase the number of shares of common stock. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For 4 Ratification of KPMG LLP as auditors for 2015. Issuer Yes For For Employers Holdings EIG 05/21/15 1 Election of Directors. Issuer Yes For For 2 To approve the proposed amended and restated Equity Incentive Plan. Issuer Yes For For 3 To approve the Company's Executive compensation. Issuer Yes For For 4 Ratification of Ernst & Young LLP for 2015. Issuer Yes For For Ixia XXIA 45071R109 06/01/15 1 Election of Director. Issuer Yes For For 2 Advisory vote on Executive compensation. Issuer Yes For For 3 Ratification of registered public accounting firm for 2015. Issuer Yes For For MarketAxess Holdings MKTX 57060D108 06/04/15 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of PricewaterhouseCoopers LLP as auditors for year ending December 31, 2015. Issuer Yes For For 3 Advisory vote on Executive compensation disclosed in the 2015 proxy statement. Issuer Yes For For Natus Medical Incorporated BABY 06/04/15 1 Election of nominee Directors. Issuer Yes For For 2 Ratification of KPMG LLP as auditors for December 31, 2015. Issuer Yes For For 3 Advisory vote on Executive compensation. Issuer Yes For For 4 Approve the Cash Incentive Plan. Issuer Yes For For
